OPINION OF THE COURT
TED P. COLEMAN, Circuit Judge.
The Court dispenses with oral argument herein pursuant to Fla.R.App.P. 9.320.
The appellant maintains that the trial court had no authority to grant a rehearing and reverse its ruling granting a motion to suppress. The appellee argues that a court may change a ruling which is the product of fraud, collusion, deceit or mistake, citing State v Burton, 314 So.2d 136 (Fla. 1975).
The facts involved in this appeal are not complicated. The appellant filed a motion to suppress and scheduled it for a hearing. At the conclusion of that hearing the trial court determined that the appellee had not met its burden of showing that the stop and subsequent arrest of the appellant was legal. He granted the motion to suppress. His *60order granting the motion was not entered by mistake. It was not the result of fraud, collusion or deceit. Nor was the order entered accidentally or because of oversight or neglect.
There is no basis under Florida rules to grant a rehearing after an order has been entered ruling on a motion to suppress. State v Alvarez, 492 So.2d 710, (Fla. 4DCA 1986).
The order of the trial court reversing itself and denying the motion to suppress is hereby reversed. The judgment and sentence are also reversed and this cause is remanded to the trial court for proceedings consistent with this order.
Motions for rehearing will not be entertained. The Clerk is directed to issue its Mandate forthwith.
DONE AND ORDERED in Chambers at Orlando, Orange County, Florida, this 21st day of April, 1989.